OPINION OF THE COURT
Per Curiam.
Lewis M. Batkin has submitted an affidavit dated May 29, 1989, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Batkin was admitted to the practice of law by this court on March 28, 1951.
Mr. Batkin acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning allegations that he converted $10,000 in escrow funds to his own use and benefit.
Mr. Batkin indicates in his affidavit that he could not successfully defend himself on the merits against the allegations outlined above, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implication of submitting his resignation.
Under the circumstances herein, the resignation of Lewis M. Batkin as a member of the Bar is accepted and directed to be filed. Mr. Batkin is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.
Ordered that the resignation of Lewis M. Batkin is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Lewis M. Batkin is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Lewis M. Batkin shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Lewis M. Batkin is commanded to desist and refrain (1) from practicing law in any form, either as principal *3or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.